 1   DAN M. WINDER, ESQ.
     Nevada State Bar No:. 001569
 2   ARNOLD WEINSTOCK, ESQ.
     Nevada State Bar No:. 000810
 3   LAW OFFICE OF DAN M. WINDER, P.C.
     3507 W. Charleston Blvd.
 4   Las Vegas, NV 89102
     Telephone: (702) 474-0523
 5   Facsimile: (702) 474-0631
     winderdanatty@aol.com
 6
     Attorney for Defendant
 7
                                  UNITED STATES DISTRICT COURT
 8                                     DISTRICT OF NEVADA
 9   UNITED STATES OF AMERICA,                       )       Case No.: 2:20-CR- 00243-RFB-VCF
                                                     )
10                                  Plaintiff,       )
                                                     )
11   vs.                                             )
                                                     )
12   RODOLFO RAFAEL RODRIGUEZ-SILVA)                         STIPULATION TO CONTINUE
                                                     )       SENTENCING
13                                 Defendant.        )
     ____________________________________)
14   Certification: This stipulation is filed the day of the hearing:
15          IT IS HEREBY STIPULATED by and between , KIMBERLY FRAYN , Assistant United
16   States Attorney, counsel for Plaintiff, UNITED STATES OF AMERICA, Defendant, RODOLFO
17   RAFAEL RODRIGUEZ-SILVA, by and through his counsel DAN M. WINDER, ESQ., of the LAW
18   OFFICE OF DAN M. WINDER, PC, that the Sentencing Hearing currently scheduled for May 6,
19   2021, be vacated and continued to a date which are convenient to this Honorable Court, not less than
20   thirty (30) days from this date.
21   This stipulation is entered into for the following reasons:
22          1. Defendant is ill and presents symptoms consistent with COVID-19.
23          2. The parties agree to the continuance sought herein.
24          3. The Defendant does not object to the continuance in this matter.
25          4. The additional time requested herein is not sought for purposes of delay.
26          5.The additional time requested by this Stipulation is excludable in computing the time
27
28                                               Page 1 of 4
 1   within which the trial herein must commence pursuant to the Speedy Trial Act, Title 18,
 2   United States Code, Section 3161(h)(7)(A) considering the factors under Title 18, United States
 3   Code, Sections3161(h)(B)(iv).
 4          6. This is the fourth request for continuance of the Sentencing herein.
 5          DATED this 6th day of May, 2021.
 6
 7   US ATTORNEY CHRISTOPHER CHIOU                        LAW OFFICE OF DAN M. WINDER, PC
 8
      /s/ Kimberly Frayn                                   /s/ Dan M. Winder
 9   KIMBERLY FRAYN                                       DAN M. WINDER
     Assistant United States Attorney                     Nevada State Bar No. 001569
10   501 Las Vegas Boulevard South, Ste 1100              3507 West Charleston Blvd.
     Las Vegas, NV 89102                                  Las Vegas, NV 89102
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                              Page 2 of 4
 1   DAN M. WINDER, ESQ.
     Nevada Bar No. 001569
 2   ARNOLD WEINSTOCK, ESQ.
     Nevada Bar No. 000810
 3   LAW OFFICE OF DAN M. WINDER, P.C.
     3507 W. Charleston Blvd.
 4   Las Vegas, NV 89102
     Telephone: (702) 474-0523
 5   Facsimile: (702) 474-0631
     winderdanatty@aol.com
 6
     Attorney for Defendant
 7
                                 UNITED STATES DISTRICT COURT
 8                                    DISTRICT OF NEVADA
 9   UNITED STATES OF AMERICA,                       )       Case No.: 2:20-CR- 00243-RFB-VCF
                                                     )
10   Plaintiff,                                      )
                                                     )
11   vs.                                             )
                                                     )
12   RODOLFO RAFAEL RODRIGUEZ-SILVA)                         FINDINGS OF FACT, CONCLUSIONS
                                                     )       OF LAW AND ORDER
13   Defendant.                                      )
     ____________________________________)
14   Certification: This stipulation is filed the day of the hearing:
15                                         FINDINGS OF FACT
16   Based on the Stipulation of counsel, and good cause appearing therefore, the Court finds
17   that:
18           1. Defendant is ill and presents symptoms consistent with COVID-19.
19           2. The parties agree to the continuance sought herein.
20           3. The Defendant does not object to the continuance in this matter.
21           4. The additional time requested herein is not sought for purposes of delay.
22           5. The additional time requested by this Stipulation is excludable in computing the
23   time within which the trial herein must commence pursuant to the Speedy Trial Act, Title 18,
24   United States Code, Section 3161(h)(7)(A) considering the factors under Title 18, United States
25   Code, Sections 3161(h)(B)(iv).
26           6. This is the fourth request for continuance of the sentencing hearing filed herein.
27
28                                               Page 3 of 4
 1                                         CONCLUSIONS OF LAW
 2          The ends of justice served by granting said continuance outweigh the best interest of the
 3   public and the Defendant in a speedy trial, since the failure to grant said continuance would be
 4   likely to result in a miscarriage of justice, would deny the parties herein sufficient time and the
 5   opportunity within which to be able to effectively and thoroughly prepare for trial, taking into
 6   account the exercise of due diligence.
 7          The continuance sought herein is excludable under the Speedy Trial Act, Title 18, United
 8   States Code, Section 3161(h)(7)(A) considering the factors under Title 18, United States Code,
 9   Sections 3161(h)(7)(B)(i) and (ii).
10                                                 ORDER
11          IT IS HEREBY ORDERED that the sentencing hearing currently scheduled for May 6,
12                                                             10th day of ____________,
     2021. shall be and is hereby vacated and continued to the ____          June        2021 at the
13   hour of 10:00 AM.
14          DATED this 6th
                       ____ day of May, 2021.
15
                                                           _____________________________
16                                                         RICHARD F. BOULWARE, II
                                                           UNITED STATES DISTRICT JUDGE
17
18
19
20
21
22
23
24
25
26
27
28                                               Page 4 of 4
